MEMORANDUM**
Khor Chin Lim appeals pro se from the district court’s order dismissing sua sponte his diversity action alleging various tort and contract causes of action against defendant employees and administrators of the University of California system. We consider on our own motion whether an order dismissing a complaint is appealable, California v. Harvier, 700 F.2d 1217, 1218 (9th Cir.1983), and we dismiss this appeal for lack of jurisdiction.
In general, an order dismissing a complaint but not the underlying action is not a final order appealable under 28 U.S.C. § 1291. See id. In this case, the district court entered an order dismissing the complaint without prejudice, and never entered a judgment. Accordingly, we dismiss this appeal for lack of jurisdiction. See Lopez v. City of Needles, 95 F.3d 20, 23 (9th Cir.1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.